Citation Nr: 0822715	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  99-17 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, asserted to be secondary to the service-connected 
residuals of frostbite, to include peripheral neuropathy.  

2.  Entitlement to service connection for a bilateral knee 
disability, asserted to be secondary to the service-connected 
residuals of frostbite, to include peripheral neuropathy.  

3.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1951 
to July 1953 and from November 1954 to July 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  Specifically, in that 
decision, the RO denied service connection for low back and 
bilateral knee disabilities, both asserted to be secondary to 
the service-connected residuals of frostbite, to include 
peripheral neuropathy.  In addition, the RO denied a total 
disability rating based on individual unemployability (TDIU).  

Following receipt of notification of that determination, the 
veteran perfected a timely appeal with respect to the denial 
of his secondary service connection and TDIU claims.  In May 
2005, the Board denied both secondary service connection 
issues and remanded the TDIU claim to the RO, through the 
Appeals Management Center (AMC) in Washington, D.C. for 
further evidentiary development.  

In November 2006, the United States Court of Appeals for 
Veterans Claims (Court), pursuant to a Joint Motion, vacated 
that portion of the Board's decision that had denied the 
secondary service connection claims and remanded the matter 
for further evidentiary development.  In August 2007, the 
Board, in turn, remanded these issues to the RO, through the 
AMC, for completion of the requested development.  Following 
completion of the development requested in the May 2005 
remand (regarding the TDIU claim) and in the August 2007 
remand (concerning the secondary service connection claims) 
as well as a continued denial of these issues, the AMC, in 
May 2008, returned the case to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  The service-connected residuals of frostbite (including 
peripheral neuropathy) did not cause or aggravate any current 
low back disability.  

2.  The service-connected residuals of frostbite (including 
peripheral neuropathy) did not cause or aggravate any current 
knee disability.  

3.  Service-connected disabilities include residuals of 
frostbite (including peripheral neuropathy) (30%), left 
carpal tunnel syndrome (10%), and right carpal tunnel 
syndrome (10%), which total a combined evaluation for rating 
purposes of 50%.  

4.  The veteran has reported that he earned a Master's degree 
as well as 90 credits towards a Doctorate in psychology and 
has a 17-year history of employment as a school teacher.  

5.  The veteran's service-connected disabilities alone 
(including impairment resulting solely therefrom) do not 
prevent him from securing or following substantially gainful 
employment, even upon consideration of his educational and 
occupational background.  


CONCLUSIONS OF LAW

1.  The veteran does not have low back disability that is 
proximately due to or the result of the service-connected 
residuals of frostbite, to include peripheral neuropathy.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310 (2007).  

2.  The veteran does not have knee disability that is 
proximately due to or the result of the service-connected 
residuals of frostbite, to include peripheral neuropathy.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310 (2007).  

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.15, 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the Court has held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1)  veteran status; 
(2)  existence of a disability; (3)  a connection between the 
veteran's service and the disability; (4)  degree of 
disability; and (5)  effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court also explained that proper notification must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present case, June 2001 and October 2007 letters 
informed the veteran of the requirements for his secondary 
service connection claims, and July 2005 and October 2007 
letters notified him of the criteria for his TDIU claim.  
These documents also informed him that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to these issues but that he must provide enough 
information so that the agency could request the relevant 
records.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II); VAOPGCPREC 1-2004 (February 24, 2004); 
and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Although the letters were furnished to the veteran after the 
RO's initial denial of the secondary service connection and 
TDIU claims in February 1998, the timing defect was cured by 
the AMC's subsequent (and most recent) re-adjudication of 
these issues and issuance of supplemental statements of the 
case (SSOCs) in December 2007 (for the TDIU claim) and in 
February 2008 (for the secondary service connection issue).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  

Further, a May 2008 letter informed the veteran of the type 
of evidence necessary to establish the degree of disability 
(element #4) and an effective date (element #5).  See 
Dingess/Hartman, 19 Vet. App. at 488.  In any event, however, 
as will be discussed below, the Board finds that the evidence 
of record does not support a grant of the secondary service 
connection claims or the TDIU issue.  In light of these 
denials, no rating or effective date will be assigned.  Thus, 
the Board finds that there can be no possibility of any 
prejudice to the veteran in proceeding with the issuance of a 
final decision of the secondary service connection and TDIU 
claims adjudicated in this decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the issues adjudicated in this decision.  All relevant 
treatment records adequately identified by the veteran, have 
been obtained and associated with his claims folder.  He has 
been accorded pertinent VA examinations.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the claims adjudicated in this decision.  
Under the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (which holds that strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  In 
fact, in October 2007, the veteran specifically stated that 
he had no other information or evidence to submit that would 
substantiate his claims and asked that his case be decided as 
soon as possible.  Consequently, the Board will proceed to 
adjudicate the following secondary service connection and 
TDIU claims, based upon the evidence currently of record.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); Pelegrini II; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

II.  Analysis

        A.  Secondary Service Connection Claims

A disability that is proximately due to, or the result of, a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2007); Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (which holds that, when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or is 
the result of, a service-connected condition, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation).  

        1.  A Low Back Disability

The veteran does not claim and the record does not show that 
any current low back disability had its onset in service or 
is otherwise related to active duty, including on a 
presumptive basis.  Service treatment records are negative 
for complaints of, treatment for, or findings of a low back 
disability.  The July 1956 separation examination 
demonstrated no spine abnormalities.  

In the present case, the veteran maintains that he has 
developed a low back disability as a result of his 
service-connected residuals of frostbite, to include 
peripheral neuropathy.  In particular, the veteran argues 
that he began experiencing low back pain in the early 1990s, 
several years after service connection had been granted for 
frostbite residuals.  He maintains that his service-connected 
frostbite residuals cause him to walk improperly and that 
this abnormal gait has resulted in his low back pathology.  
See, e.g., July 2000 hearing transcript (T.) at 3-17.  

According to post-service medical records, X-rays taken of 
the veteran's lumbosacral spine in April 1985 showed 
osteoarthritic changes with scoliosis.  Subsequent medical 
records reflect continued treatment for, and evaluation of, a 
low back disability variously characterized as bilateral L4 
axonal neuropathy, right L4 and L5-S1 radiculopathy, 
degenerated disc and bulging annulus at L2-L3 and L5-S1, 
bulging annulus fibrosus at L4-L5 and L5-S1, degenerative low 
lumbar spondylosis, lumbar paravertebral myositis, diffuse 
mild to moderate degenerative changes of the spine, and 
lumbar strain since April 1997.  

In support of the low back claim, the veteran submitted a 
copy of a medical treatise which notes that "[b]one and 
joint changes [such as arthritis] may occur weeks, months, or 
year later [after the episode of frostbite]."  This medical 
treatise, however, does not discuss the veteran's case in 
particular.  In fact, the claims folder contains no competent 
evidence supporting a finding that the veteran's 
service-connected frostbite residuals caused, or aggravated, 
his low back disability.  Due to its general nature, it is 
not as probative as clinical evidence specifically commenting 
on the veteran's disability and its etiology.  

Significantly, in conjunction with an October 2000 VA 
examination, the examiner reviewed the veteran's claims 
folder (including the medical records contained therein).  
Following review of the file and an examination of the 
veteran, the examiner concluded that the veteran's diagnosed 
low back disabilities were not secondary to his 
service-connected frostbite residuals.  Rather, the examiner 
believed that the veteran's low back pathology is the result 
of "that natural process of aging."  

Also, in January 2008, the veteran underwent a VA examination 
of his spine.  In conjunction with the evaluation, the 
examiner had the opportunity to review the veteran's claims 
folder (including the medical records contained therein).  
Following review of the file and an examination of the 
veteran, the examiner concluded that the veteran's diagnosed 
low back disabilities were not caused or aggravated by the 
service-connected frostbite residuals.  In support of this 
conclusion, the examiner explained that the veteran's low 
back problems and frostbite residuals are not etiologically 
related in terms of pathology and/or biomechanics.  Rather, 
the examiner believed that the veteran's low back pathology 
is the result of "aging as a natural process affecting 
lumbar spine structure and center of gravity."  

The Board has considered this pertinent evidence and finds 
that the opinions rendered by these two VA examiners who 
examined the veteran and reviewed the claims folder outweigh 
the general medical treatise submitted by the veteran.  
Accordingly, the Board must conclude that competent evidence 
does not associate the veteran's diagnosed back disabilities 
and his service-connected residuals of frostbite (including 
peripheral neuropathy) in any way.  As a clear preponderance 
of the evidence is against this claim, the 
benefit-of-the-doubt rule does not apply, and service 
connection for a bilateral knee disability must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  

2.  A Bilateral Knee Disability

The veteran does not claim and the record does not show that 
any current knee disability had its onset in service or is 
otherwise related to active duty, including on a presumptive 
basis.  Service medical records are negative for complaints 
of, treatment for, or findings of a bilateral knee 
disability.  The July 1956 separation examination 
demonstrated no joint abnormalities.  

In the present case, the veteran maintains that he has 
developed a bilateral knee disability as a result of his 
service-connected residuals of frostbite, to include 
peripheral neuropathy.  The veteran asserts is that, due to 
his service-connected frostbite residuals, he walks 
improperly and that this abnormal gait has caused him to 
developed a bilateral knee disability.  See, e.g., 
T. at 15-16.  

According to post-service medical records, X-rays taken of 
the veteran's knees in July 2000 showed osteoarthritic 
changes at both medial femorotibial and patellofemoral 
joints.  Magnetic resonance imaging completed on these joints 
in the following month reflected small effusion in the 
articular cavity, possible chondromalacia of the patella, and 
small focal areas of osteonecrosis (on the right) as well as 
mucinous degeneration and possible chondromalacia (on the 
left).  Subsequent medical records reflect continued 
treatment for, and evaluation of, a bilateral knee disability 
variously characterized as osteoarthritis, effusion, 
chondromalacia of the patella, and small focal areas of 
osteonecrosis of the medial femoral condyle (of the right 
knee) and osteoarthritis, chondromalacia of the patella, 
mucinous degeneration of the posterior horn of the medial 
meniscus, and osteonecrosis of the medial femoral condyle (of 
the left knee) since October 2000.  

In support of this claim, the veteran submitted a copy of a 
medical treatise which notes that "[b]one and joint changes 
[such as arthritis] may occur weeks, months, or year later 
[after the episode of frostbite]."  This medical treatise, 
however, does not discuss the veteran's case in particular.  
Due to its general nature, it is not as probative as clinical 
evidence specifically commenting on the veteran's disability 
and its etiology.  

Further, in an August 2000 statement, a private physician who 
had treated the veteran since 1995 concluded that the 
veteran's knee problems were related to his service-connected 
frostbite residuals (including peripheral neuropathy).  The 
doctor explained that "the neuropathy causes muscular 
weakness, [and] the weakness [in turn] causes inadequate, 
laborious walking, and imbalanced pressure in the cartilage 
of [the] knees" and that "this pressure causes wearing of 
the cartilage . . . [which in turn results in] 
osteoarthritis."  Importantly, however, this physician did 
not have access to, and thus an opportunity to review, the 
veteran's claims folder, including the totality of the 
medical records contained therein.  

Significantly, in October 2000, the veteran underwent a VA 
examination of his knees.  In conjunction with the 
examination, the examiner reviewed the veteran's claims 
folder (including the medical records contained therein).  
Following review of the file and an examination of the 
veteran, the examiner concluded that the veteran's diagnosed 
knee disabilities were not secondary to his service-connected 
frostbite residuals.  Rather, the examiner believed that the 
veteran's knee pathology were the result of "that natural 
process of aging."  

Also, in January 2008, the veteran underwent another VA 
examination of his knees.  In conjunction with this 
evaluation, the examiner had the opportunity to review the 
veteran's claims folder (including the medical records 
contained therein).  Following review of the file and an 
examination of the veteran, the examiner concluded that the 
veteran's diagnosed knee disabilities "are less likely than 
not . . . [caused or] aggravated by . . . [the] 
service-connected frostbite condition."  In support of this 
conclusion, the examiner explained that the veteran's knee 
problems and frostbite residuals are "not related in terms 
of pathphysiology and/or etiology, or biomechanics."  
Rather, the examiner believed that the veteran's knee 
pathology is the result of aging.  

The Board has considered this pertinent evidence and finds 
that the opinions rendered by these two VA examiners who 
examined the veteran and reviewed the claims folder outweigh 
both the August 2000 conclusion set forth by a private doctor 
who did not have access to all of the veteran's medical 
records as well as the general medical treatise submitted by 
the veteran.  Accordingly, the Board must conclude that 
competent evidence does not associate the veteran's diagnosed 
knee disabilities and his service-connected residuals of 
frostbite (including peripheral neuropathy) in any way.  As a 
clear preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and service 
connection for a bilateral knee disability must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  

        B.  TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2007).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule For Rating 
Disabilities provides an evaluation of less than 100%, it 
must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2007).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, peculiar 
effects of occupational activities, defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability, and the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2007).  

If the scheduler rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of 
service-connected disability, provided that the veteran has 
one service-connected disability rated at 60% or higher or 
two or more service-connected disabilities, with one 
disability rated at 40% or higher and with a combined rating 
at 70% or higher.  The existence or degree of 
nonservice-connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantially gainful 
employment.  38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where 
the scheduler criteria are not met, an extraschedular rating 
is for consideration.  38 C.F.R. §§ 3.321, 4.16(b).  

In the present case, the veteran has the following 
service-connected disabilities:  residuals of frostbite, to 
include peripheral neuropathy (30%), left carpal tunnel 
syndrome (10%), and right carpal tunnel syndrome (10%).  He 
has a combined service-connected disability rating of 50%.  
Although the veteran does not meet the schedular criteria for 
the grant of his TDIU claim, an extraschedular rating is for 
consideration.  38 C.F.R. §§ 3.321, 4.16(b).  VA policy 
stipulates that all veterans who are shown to be unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  See also Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (in which the Court held that a 
determination must be made as to whether there are 
circumstances in a veteran's case, apart from any 
nonservice-connected condition and advancing age, which would 
justify a total rating based on individual unemployability 
due solely to service-connected disability(ies)).  

Specifically, for the veteran to prevail in his claim for 
TDIU benefits, it is necessary that the record reflect some 
factor which takes his case outside the norm of other such 
veterans.  38 C.F.R. §§ 4.1, 4.15 (2007).  The sole fact that 
the veteran is unemployed or has difficulty obtaining 
employment is not enough.  The assignment of a rating 
evaluation is itself recognition of industrial impairment.  
Therefore, the question now presented is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose, supra.  

At the July 2000 personal hearing, the veteran testified that 
he has a 17-year history of employment as a school teacher 
and that he had to quit this work in 1992 because his 
service-connected disability rendered him unable to stand on 
his feet for prolonged periods of time.  T. at 12-13, 18-23.  
According to the veteran's testimony, he has a Master's 
degree as well as 90 credits towards a Doctorate in 
psychology.  T. 21.  See also VA Form 21-8940, Veteran's 
Application For Increased Compensation Based On 
Unemployability, which was received at the RO in September 
2007.  

A review of the claims folder indicates that the veteran's 
has multiple nonservice-connected disabilities [including in 
particular his various low back and bilateral knee disorders] 
that may affect his ability to stand for prolonged periods of 
time.  Further, even if the Board were to concede that the 
veteran cannot stand for prolonged periods of time due solely 
to his service-connected frostbite residuals, to include 
peripheral neuropathy, this disability would not prevent him 
from teaching while seated.  

Further, the veteran does not contend, nor does the record 
show, that either his service-connected left carpal tunnel 
syndrome (10%) or his service-connected right carpal tunnel 
syndrome (10%) materially affect his employability.  

While the veteran does exhibit some employment impairment due 
to his service-connected frostbite residuals, to include 
peripheral neuropathy, the Board finds that the level of 
impairment to his employment is adequately reflected in the 
disability evaluation that he currently receives for that 
disorder.  Based on the foregoing evidence, the Board finds 
that a TDIU under the provisions of 38 C.F.R. § 4.16(a) is 
not warranted.  Specifically, the record does not demonstrate 
that the veteran's service-connected disabilities, in and of 
themselves, are of such severity as to preclude his 
participation in all forms of substantially gainful 
employment.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule is not applicable.  
38 C.F.R. § 4.3 (2007).  Accordingly, the Board finds that 
referral of the veteran's TDIU claim to the Director of the 
Compensation and Pension Service for extraschedular 
consideration is not warranted.  38 C.F.R. §§ 3.321, 4.16(b).  


ORDER

Service connection for a low back disability, asserted to be 
secondary to the service-connected residuals of frostbite, to 
include peripheral neuropathy, is denied.  

Service connection for a bilateral knee disability, asserted 
to be secondary to the service-connected residuals of 
frostbite, to include peripheral neuropathy, is denied.  

A TDIU is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


